Citation Nr: 0028383	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from July 1981 to April 1990.  
He also served in the Army National Guard from April 1990 to 
January 1991, and in the Air National Guard from January 1991 
to October 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, in January and 
March 1999.  The RO has denied the veteran's claim for 
service connection for a psychiatric disability on the basis 
that the claim is not well grounded.  


FINDING OF FACT

The veteran's claim for service connection for a psychiatric 
disability is plausible.  


CONCLUSION OF LAW

The veteran has presented a well-grounded claim for 
entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law and regulations provide that service connection may 
be granted for a disability which is not due to willful 
misconduct or the abuse of alcohol or drugs and which results 
from disease or injury incurred or aggravated by active 
service.  Service connection for schizophrenia is warranted 
when it is manifested either during service or to a 
compensable degree within a year of the veteran's active 
service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be established for disability 
resulting from personal injury incurred or aggravated while 
on active military, naval, or air service. Active military, 
naval, or air service includes active duty, any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury, or inactive duty 
training during which the veteran was disabled or died from 
an injury incurred or aggravated in the line of duty. 38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).

The threshold question which must be answered is whether the 
veteran has presented a well grounded claim for service 
connection for a psychiatric disability.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it is precluded from assisting the appellant in the 
development of his claim.  Morton v. West, 12 Vet. App. 477 
(1999).  

Here, the veteran has asserted that he was treated during 
service for psychiatric complaints.  He has currently been 
diagnosed with schizophrenia.  In December 1998, a VA 
examiner assessed that apparently the veteran had his nervous 
breakdown while in the service in Hawaii and Washington State 
for schizophrenia and that he continued to be psychotic at 
the present time.  Also a VA psychiatrist has opined in a 
February 2000 assessment that the veteran's schizophrenic 
symptoms were present during his military career.  The Board 
finds this is sufficient to well ground the claim and the 
appeal is granted to that extent only.  


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is well grounded and the appeal is 
granted to that extent.  

REMAND

If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded; however, additional development is required prior 
to making a decision on this claim.  38 U.S.C.A. § 5107.  

The active service medical records reflect that the veteran 
was hospitalized in September 1986 and again from October to 
November 1986 for alcoholism.  In September, he had suicidal 
thoughts, but he was informed that this was because he was 
withdrawing from alcohol.  He subsequently reported feeling 
much better without alcohol.  He had initially referred 
himself for treatment to cut down on his drinking.  It was 
noted that he had started drinking at age 16.  He had 
gradually increased his drinking up to a case of beer on a 
two-day weekend.  He had had a blackout, hangovers, morning 
shakes, and some morning drinking.  When he had the 
hangovers, he felt like he was going crazy.  He had smoked 
marijuana, reportedly before his service entry.  The 
diagnosis at the conclusion of his November 1986 
hospitalization was continuous alcohol dependence.  

The medical records for the veteran's service in the Air 
National Guard include the report of his physical examination 
in August 1993 reflecting that there were normal findings on 
psychiatric clinical evaluation.  In addition, in the medical 
history section of the examination report, the veteran 
answered in the negative the question of whether he had had, 
then or in the past, nervous trouble of any sort.  

In December 1994, a counselor with Crossroads Treatment 
Center reported that the veteran had begun treatment for 
chemical dependency.  A March 1995 report from the Center 
reflects that the diagnosis was late stage alcoholism.  A 
clinical report from Greater Lakes Mental Health Foundation, 
dated in November 1995, reflects that the veteran had been 
hearing voices for the past 3 months.  There were diagnoses 
of schizophreniform disorder and alcohol induced psychotic 
disorder.  In December 1995, Brad Bates, Ph.D., a licensed 
psychologist, reported that the veteran was evaluated after 
describing auditory hallucinations for the last three months 
without a clear precipitant.  It appeared that the veteran 
was suffering from schizophreniform disorder with auditory 
hallucinations and paranoid ideation.  

The veteran was hospitalized by the VA in April 1998 for 
worsening auditory hallucinations and alcohol dependence.  
During the veteran's hospitalization by the VA in May 1998, 
there were diagnoses of schizophrenia and alcohol dependence.  
The veteran was again hospitalized by the VA in July 1998 due 
to alcohol abuse.  On VA psychiatric examination in December 
1998, there were diagnoses of paranoid type schizophrenia and 
alcohol dependence by history.  The examiner noted that the 
claims file had been reviewed.  The veteran reported going to 
Hawaii in 1984 for four years during active service, and that 
he had a nervous breakdown.  He stated that he was treated at 
Tripler Medical Center in Hawaii for 45 days.  He also 
reported that during service in the Air National Guard, he 
saw a psychiatrist at the Great Lakes Medical Center in 
Washington State, and was placed on medication.  History of 
schizophrenia was diagnosed on the general medical 
examination at that time.  The examiner assessed that 
apparently the veteran had his nervous breakdown while in the 
service in Hawaii and Washington State for schizophrenia and 
that he continued to be psychotic at the present time.  

VA medical records also include an examination report, dated 
in February 2000, reflecting that the veteran complained that 
he was receiving messages through a microchip in his mouth.  
It was reported that the veteran drank all day consuming 12 
beers a day and that he had recently been cited for driving 
under the influence.  It was noted that he had worked 
regularly until 1995 when he was divorced and schizophrenia 
was diagnosed.  The diagnoses were schizophrenia and alcohol 
dependence.  The examiner opined that the veteran's 
schizophrenic symptoms were present during his military 
career, but that he was reluctant to admit them or seek help 
both for fear of discharge and ending up in a state hospital.  
The examiner commented that the psychosis had become florid 
at the time of the veteran's divorce.  

On psychiatric examination by the VA in April 2000, there 
were diagnoses of schizophrenia; alcohol and drug dependence, 
in early remission, still psychotic; and personality 
disorder.  

On review of the file, the Board notes that The Board notes 
that the dates of the veteran's active duty for training and 
inactive duty training have not been verified.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).


Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service including 
active duty for training or inactive duty 
training anytime from 1991 to 1996.  

2. Then, the RO should attempt to obtain 
all of the veteran's service medical 
records from all relevant sources to 
include the NPRC and obtain any treatment 
records for the veteran from at any time 
in from 1990 to 1996.  If no additional 
service medical records are forthcoming, 
the RO is to so note.  

The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his psychiatric 
disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  

3.  The RO should schedule the veteran 
for an examination by a board-certified 
psychiatrist who has not previously 
examined him, to evaluate the veteran's 
psychiatric disability.  The veteran 
should be informed of the potential 
consequences of his failure to appear.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review.   All indicated tests and 
studies should be performed.  The 
examiner should give an opinion as to 
when a psychiatric disability was first 
manifested and whether it is at least as 
likely as not that any current 
psychiatric disability is related to the 
veteran's military service.  A complete 
rationale for all opinions and 
conclusions expressed must be given.  

4.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.   


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

